J. F. Daly, J.
In this case the assignee took and kept possession of the assignor’s books of account, stock in store, &c., which were delivered over by the latter when he executed the assignment. But the assignee shows that the assignor, in the instrument of assignment, conveyed his “lands, tenements, and hereditaments, wherever the same may be,” and at one time promised to deliver to the assignee the deeds of such property, but has subsequently refused to give him any particulars as to its situation, of which the assignee is ignorant.
Under these circumstances, the assignor must submit to an examination, and for that purpose will attend at chambers, on January 12, 1877, at 10 o’clock, A. m.’